EXHIBIT 10.12

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

Craig Barratt

Address on File

Dear Craig:

This Severance and Change in Control Agreement (this “Agreement”) amends the
employment letter agreement dated April 9, 2003 (the “Prior Agreement”), by and
between Atheros Communications, Inc. (the “Company”) and you. This Agreement
supersedes any provisions in the Prior Agreement relating to severance payments
and benefits, including payments and benefits upon termination in the event of a
change in control of the Company.

Severance. If (i) the Company terminates your employment other than for Cause
(as defined below) or you terminate your employment for Good Reason (as defined
below), in each case prior to a Change of Control (as defined below) or more
than 12 months following a Change of Control, or (ii) your employment is
terminated at any time due to death or your total and permanent disability (as
determined by the Company’s long term disability policy), and provided in each
such case (except in the event of death) that you sign and do not revoke within
the time period specified by the Company a standard release of claims in a form
mutually acceptable to the Company and you, then you will receive the following:
(a) a lump sum severance payment within 30 days following your termination equal
to 12 months of your base salary at the highest rate in effect during your
employment with the Company; (b) your stock options and restricted stock units
that would have vested during the 12-month period immediately following your
termination of employment shall become fully vested (provided that any such
restricted stock units that are subject to performance-based vesting shall only
vest if the performance period ends within such twelve-month period, and only to
the extent justified by the satisfaction of the performance goals prescribed for
such awards); (c) the period in which your vested stock options may be exercised
will be extended to the earlier of two years following your termination date or
the original expiration of the option grant; and (d) if you properly elect to
continue the Company’s group health plan coverage under COBRA, the continuation
of your health coverage for you and your enrolled dependents at no cost to you
for 12 months following the effective date of termination. You will be able to
continue your health benefits beyond 12 months at your own expense as allowed
under the Company’s health plans.

Change In Control: In the event of a Change of Control (as defined below), if
your employment is terminated without Cause (as defined below) or you terminate
your employment for Good Reason (as defined below), in either case within 12
months following the Change of Control, and provided that you sign and do not
revoke within the time period specified by the Company (or its successor) a
standard release of claims in a form mutually acceptable to the Company (or its
successor) and you, then you shall receive the following: (a) a lump sum
severance payment within 30 days following your termination equal to 18 months
of your base salary at the highest rate in effect during your employment with
the Company; (b) if you properly elect to continue the Company’s group health
plan coverage under COBRA, continuation by the Company (or its successor) of
your health coverage for you and your enrolled dependents at no cost to you for
18 months following the effective date of termination (you will be able to
continue your health benefits beyond 18 months at your own expense if allowed
under the Company’s health plans); (c) if not



--------------------------------------------------------------------------------

already paid to you at the time of termination, your earned cash incentive bonus
under the Company’s bonus plan in effect for the calendar year immediately prior
to the termination, as determined by the Board of Directors, payable at the time
of termination or the time at which the Board of Directors has determined the
amount of the bonus, whichever is later; (d) your baseline target annual cash
incentive bonus under the Company’s bonus plan in effect during the calendar
year of the termination, pro rated for the portion of the then current calendar
year prior to the date of termination, payable within 30 days after the date of
your termination; (e) all of your unvested stock options and restricted stock
units granted by the Company to you prior to the Change of Control and that have
been assumed or substituted by the acquiring company, shall become fully vested
as of the date of termination; and (f) the period in which vested stock options
may be exercised will be extended to the earlier of two years following your
termination date or the original expiration date of the option grant.

“Change of Control” means: (a) any merger, acquisition or similar transaction or
series of related transactions in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the
jurisdiction in which the Company is incorporated, (b) the sale, transfer or
other disposition of all or substantially all of the assets of the Company, or
(c) any reverse merger or acquisition in which the Company is the surviving
entity but in which more than fifty percent (50%) of the Company’s outstanding
voting stock is transferred to holders different from those who held the stock
immediately prior to such merger.

“Cause” means (a) intentional and material dishonesty in the performance of your
duties for the Company; (b) conduct (including conviction of or plea of nolo
contendere to a felony) which has a direct and material adverse effect on the
Company or its reputation; (c) failure to materially perform your reasonable
duties or comply with your obligations under this Agreement or the Company’s
Confidential Information and Invention Assignment Agreement after receipt of
written notice specifying the failure, if you do not remedy that failure within
10 business days of receipt of written notice from the Company, which notice
will state that failure to remedy such conduct may result in termination for
Cause; or (d) an incurable material breach of the Company’s Confidential
Information and Invention Assignment Agreement, including, without limitation,
theft or other misappropriation of the Company’s proprietary information.

“Good Reason” means (a) any material reduction in your authorities, duties or
responsibilities not approved in writing by you (not including termination of
your membership on the Board); provided, however, that any reduction in your
authorities, duties or responsibilities occurring in connection with a Change in
Control of the Company shall not constitute either Good Reason or a constructive
termination of your employment; (b) any material reduction in your then current
base salary plus target bonus opportunity compensation; or (c) any requirement
that your principal place of work for the Company be relocated more than 50
miles from its then current location. Notwithstanding the foregoing, a
termination shall not be considered to be for “Good Reason” unless you notify
the Company of the existence of the condition constituting Good Reason within 90
days following the initial existence thereof, the Company fails to remedy the
condition within 30 days following the receipt of such notice, and you terminate
employment within 120 days following the initial existence of such condition.

All payments and benefits under this Agreement shall be subject to applicable
withholding taxes.

 

2



--------------------------------------------------------------------------------

Section 409A:

 

  •  

If, as of the date of your “separation from service” from the Company, you are a
“specified employee” (each, for purposes of this Agreement, within the meaning
of Section 409A of the Internal Revenue Code of 1986 (the “Code”) and the
guidance issued thereunder (“Section 409A”)), then each payment under this
Agreement that would otherwise be paid within the six-month period following
your “separation from service” shall not be paid until the date that is six
months and one day after such separation from service (or, if earlier, the date
of your death), with any such payment that is required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following your separation from service and subsequent
payments, if any, being paid in accordance with the dates and terms set forth
herein; provided, however, that the preceding provisions of this sentence shall
not apply to any payments if and to the maximum extent that such payments are
excluded from the definition of nonqualified deferred compensation subject to
Section 409A, or can otherwise be paid during such six-month period without
violating the requirements of Section 409A(a)(2) under applicable guidance under
Section 409A. Such payments shall bear interest at an annual rate equal to the
prime rate as set forth in the Eastern edition of the Wall Street Journal on the
date of termination, from the date of termination to the date of payment.

 

  •  

Your date of termination for purposes of determining the date that any payment
that is treated as nonqualified deferred compensation under Section 409A is to
be paid or provided (or in determining whether an exemption to such treatment
applies), shall be the date on which you have incurred a “separation from
service” within the meaning of applicable Treasury Department or Internal
Revenue Service guidance under Section 409A.

Section 280G:

In the event that any benefits payable to you pursuant to this Agreement
(“Termination Benefits”) (i) constitute “parachute payments” within the meaning
of the Code, and (ii) but for this paragraph would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then your Termination
Benefits shall be reduced to such lesser amount which would result in no portion
of such benefits being subject to the Excise Tax. Unless the Company and you
otherwise agree in writing, any determination required under this paragraph
shall be made in writing in good faith by a nationally recognized accounting
firm selected by the Company (the “Accountants”). In the event of a reduction of
benefits hereunder, benefits shall be reduced in the order which results in the
greatest economic benefit to you. For purposes of making the calculations
required by this paragraph, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code, and other
applicable legal authority. The Company and you shall furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this paragraph. The Company shall bear the
cost of all fees the Accountants charge in connection with any calculations
contemplated by this paragraph.

Nothing in this Agreement shall alter the at-will nature of your employment or
provide an obligation express or implied for the payment of severance except as
expressly provided herein.

 

3



--------------------------------------------------------------------------------

Except as amended hereby, all other terms and conditions of the Prior Agreement
shall remain in full force and effect. This Agreement and the Prior Agreement
constitute the complete and entire agreement among the parties relating to the
subject matter thereof, and there are no prior or contemporaneous oral or
written representations, promises or agreements not expressly set forth therein.
This Agreement may not be modified in any respect except by a writing dated and
signed by the parties hereto.

In order to confirm your agreement with and acceptance of the foregoing
provisions of this Agreement, please sign one copy of this letter and return it
to Sharon Thompson. The other copy is for your records.

 

Very truly yours, ATHEROS COMMUNICATIONS, INC. By:   /s/ Andrew Rappaport Title:
  Chairman, Compensation Committee

The undersigned agrees to the amendment of the Prior Agreement set forth in this
Severance and Change in Control Agreement.

 

/s/ Craig Barratt     2/13/09     Craig Barratt     Date  

 

4